--------------------------------------------------------------------------------

Exhibit 10.1

 
SOFTWARE AND TECHNOLOGY SUB-LICENSE AGREEMENT
 
THIS   SOFTWARE  AND   TECHNOLOGY  SUB-LICENSE   AGREEMENT ("Agreement") is
entered into as of this 30th day of November, 2007, by and among MEDIA
DISTRIBUTION SOLUTIONS, LLC, a Texas limited liability company ("MDS"), ESPRE
SOLUTIONS, INC., a Texas corporation ("ESPRE") and ALL LINK LIVE, INC. a New
York corporation ("ALL LINK LIVE").
 
WITNESSETH:
 
WHEREAS, on or about April 14, 2006, MDS entered into an Intellectual Property
License Agreement of same date with ESPRE (the "Espre License Agreement") which
is the creator and owner of certain intellectual property rights defined herein
as the Licensed Technology. MDS has entered into a subsequent agreement with
ESPRE which effects a reversion of the Espre License Agreement. Copies of the
Espre License Agreement and the subsequent agreement are annexed hereto as
Exhibit A and Exhibit B;
 
WHEREAS, under the terms of the Espre License Agreement, MDS has the right and
authority to grant sub-licenses for such Licensed Technology to third parties;
 
WHEREAS, ALL LINK LIVE wishes to develop, market, and offer for sale and/or
license Software (as defined) which would embody the Licensed Technology (as
defined);
 
WHEREAS, ALL LINK LIVE now desires to acquire a sub-license from MDS to use the
Licensed Technology in conjunction with ALL LINK LIVE'S Business (as defined);
and
 
WHEREAS, MDS is willing to grant such a sub-license for use of the Licensed
Technology by ALL LINK LIVE for use in ALL LINK LIVE'S Business on the terms and
conditions as hereinafter defined.
 
NOW THEREFORE, in consideration of the preceding rights and obligations
hereinafter set forth and the mutual promises and covenants herein contained,
the parties hereto agree as follows.
 
ARTICLE I.
DEFINITIONS
 
1.1            "Affiliate" means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with ALL LINK LIVE. As used in this definition of "Affiliate,"
the term "control" means either the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, through the ownership of voting securities or ownership of a direct or
indirect equity interest of ten percent (10%) or more in the entity.
 
1.2            "Business" means ALL LINK LIVE'S business to create, perform,
reproduce, create derivative works of, develop, use, operate, market, sell,
license, sublicense, display, publish, transmit and/or distribute the Software
in the business-to-consumer and/or consumer-to­consumer markets in the
Territory, solely and exclusively for, adult oriented material, adult
entertainment applications, and/or direct adult consumer-oriented online
communities.


 
 

--------------------------------------------------------------------------------

 
 
1.3            "Business Day" means the days Monday through Friday of each
calendar week, except legal holidays recognized as such by either the government
of the United States or of the State of Texas.
 
1.4            "Confidential Information" means the respective Confidential
Information of ALL LINK LIVE and MDS, as defined in Article VI, below.
 
1.5            "Contractor(s)" means any Person with whom ALL LINK LIVE enters a
separate agreement to modify, conform and adapt the Licensed Technology for ALL
LINK LIVE'S Business.
 
1.6            "Documentation" means all system documentation, operating
instructions, logs and training manuals created by ALL LINK LIVE and reasonably
necessary to implement ALL LINK LIVE'S Business under this Agreement.
 
1.7            "Excluded Technology" means those certain third-party software
processes, programs and documentation necessary to the functionality and
operation of the Licensed Technology and/or the Software and which the parties
do not own and/or have the legal capacity to license to one another and which
licenses the parties acknowledge ALL LINK LIVE may need to obtain to market the
Software.
 
1.8            "Intellectual Property Rights" means all current and future
worldwide patents, copyrights, mask work rights and trade secret rights,
protections and the like available under the laws of any jurisdiction relative
to the Licensed Technology, the Licensed Technology Derivative Work, the
Documentation, and the Software which a party owns or which a party has the
right to obtain or benefit from the same, whether now or in the future.
 
1.9            "Licensed Technology" means all research and development
information, intellectual property (including intellectual property upon
expiration or abandonment of patents), improvements, know-how, trade secrets,
works of authorship, technical data, compilations, methods, processes, and/or
Object Code relative to image and video compression applications, and any
derivative applications thereof, which deliver, encode, decode, compress,
record, store and/or host images or video content to which MDS and/or ESPRE owns
the Intellectual Property Rights and which is necessary for and/or supports the
Business, including, without limitation, the technology and patents described in
Schedule 1.9 attached hereto. The Licensed Technology also includes all Updates
and Upgrades. Notwithstanding the foregoing, the term "Licensed Technology"
shall not include any technical data, methods, processes and software source
code comprising the Excluded Technology. The source code and associated tools
will be placed in an escrow account that will be governed by the rules for
corporate survivability.
 
1.10          "Licensed Technology Derivative Work" means any adaptation of,
improvement of, addition to or deletion from the substance or structure of the
Licensed Technology by ALL LINK LIVE or its Contractors for the Business,
including, without limitation, the Intellectual Property Rights described in
Schedule 1.10.


 
2

--------------------------------------------------------------------------------

 
 
"Net Revenue" means the total aggregate of all monies and receipts received by
ALL LINK LIVE and derived from all Video, Video Streaming and the MDS Video
Player Software based on the Licensed Technology with the Licensed Technology
Derivative Work, which is licensed, sublicensed, distributed or sold by ALL LINK
LIVE, less: (i) all sales taxes imposed by governmental authorities directly on
sales of the Video, Video Streaming and the MDS Video Player Software and
actually collected from customers (provided such taxes are added to the selling
price and are, in fact, paid by ALL LINK LIVE to the appropriate governmental
authority); (ii) any returns; and, (iii) the operating expenses of ALL LINK
LIVE. The monies and receipts within Net Revenues shall be deemed to be realized
by ALL LINK LIVE at the time of receipt of good funds for the Video, Video
Streaming and the MDS Video Player Software. "Net Revenues" specifically
excludes (a) any other monies received from such customers related to other
offerings or services provided by ALL LINK LIVE, including, without limitation
as set forth in Schedule 3.3 attached hereto ("ALL LINK LIVE Technology") and
(b) the sale of substantially all of the assets, the merger, the consolidation,
and/or the initial public offering of ALL LINK LIVE.
 
1.11         "Person" means any natural person, contractor, partnership,
corporation, trust, association, limited liability company, or other legally
recognized entity.
 
1.12         "Software" means ALL LINK LIVE'S combination of the Licensed
Technology with the Licensed Technology Derivative Work and all necessary
Documentation into a commercially available software package, usable whether
remotely stored and accessible via the global information network, on a local
area network, or on an application service model.
 
1.13         "Source Code" means, collectively (a) the series of un-compiled
instructions or any part thereof in human readable form, test programs and
program specifications, compiler and assembler descriptions comprising a portion
of the Licensed Technology; (b) descriptions and locations of Excluded
Technology required to use or support the Licensed Technology; and/or (c)
technical documentation, system documentation, operating instructions, logs,
and/or training manuals that MDS uses to maintain or support the Licensed
Technology.
 
1.14         "Territory" means the world.
 
1.15         "Transfer" means the voluntary, involuntary, direct or indirect
assignment, sale or other transfer by a party of any interest in this Agreement,
any part or all of the ownership, of the party, and/or the License or any
interest therein granted pursuant to this Agreement, including, without
limitation: (a) the transfer of ownership of an equity interest, assets or
otherwise; (b) merger or consolidation; or (c) issuance of additional securities
representing, either individually or in the aggregate, a direct or indirect
ownership interest in the party of twenty-five percent (25%) or more.
 
1.16         "Update" means any and all changes and updates to the Licensed
Technology that improve the general utility, efficiency and operating
performance of the Licensed Technology without altering the basic function of
the Licensed Technology or adding new functionality.


 
3

--------------------------------------------------------------------------------

 
 
1.17        "Upgrade" means any and all improvements in the Licensed Technology
that add to or alter the basic functions of the Licensed Technology. Upgrades
incorporate all Updates as well as all fixes for known errors.
 
ARTICLE II.
GRANT OF LICENSE AND LICENSE FEE
 
2.1           Licensed Technology; Availability. Subject to the terms and
conditions of this Agreement, MDS hereby grants to ALL LINK LIVE, and ALL LINK
LIVE accepts, an exclusive, royalty-bearing, personal, non-transferable,
sub-license (the "License") to use the Licensed Technology in any manner deemed
necessary, in ALL LINK LIVE'S sole discretion, to accomplish its Business,
including, without limitation (a) to use and copy the Object Code to create the
Licensed Technology Derivative Work from the Licensed Technology, accomplished
by ALL LINK LIVE or its Contractor; (b) to create Documentation for use with the
Licensed Technology Derivative Work and the Software; and/or (c) to license,
sublease, use, copy, compile, develop, and market the Licensed Technology
Derivative Work and all necessary Documentation as a part of the Software. As of
the date first set forth above, MDS shall make available to ALL LINK LIVE, for
ALL LINK LIVE'S use, the Licensed Technology. It is understood and agreed that
this sub-license grant is subordinate to the terms and provisions of the Espre
License Agreement. In the event of termination or expiration of the Espre
License Agreement, this Sub-License Agreement shall automatically terminate. In
the event that there are any inconsistencies between the terms of this
Sub-License Agreement and the Espre License Agreement, the terms of the Espre
License Agreement shall govern.
 
2.2           MDS's Ownership of Licensed Technology; Responsibility.
Notwithstanding the granting of the License, MDS and/or ESPRE shall be and
remain the sole and exclusive owners of the Licensed Technology and any
Intellectual Property Rights therein with full discretion to direct and derive
the economic benefit of its commercial exploitation, except as otherwise set
forth herein. MDS and/or ESPRE shall vigorously prepare, file, prosecute, and
maintain all of the patents comprising part of the Licensed Technology to the
fullest extent possible at the sole cost and expense of MDS and/or ESPRE. ALL
LINK LIVE shall have reasonable opportunities to advise MDS and shall cooperate
with MDS and/or ESPRE in such filing, prosecution and maintenance of such
patents, including, without limitation, to have any of ALL LINK LIVE'S employees
testify when reasonably requested by MDS or ESPRE, and to make available any
records, papers, information, specimens, and the like upon the reasonable
request of MDS or ESPRE.
 
2.3           ALL LINK LIVE'S Ownership of Improvements and Adaptations. Subject
to the ownership interest of MDS and/or ESPRE as described herein, ALL LINK LIVE
shall be the owner of the Licensed Technology Derivative Work, Documentation,
and Software that are developed by ALL LINK LIVE or any Contractor in
furtherance of the Business, notwithstanding any assistance by MDS or ESPRE to
ALL LINK LIVE in such development and related matters, including, without
limitation, pursuant to any software development agreement and/or software
maintenance agreement by and between MDS, ESPRE and ALL LINK LIVE. MDS will have
the right to cross license the newly developed IP for non-competitive markets
based under satisfactory terms as agreed to by ALL LINK LIVE.


 
4

--------------------------------------------------------------------------------

 
 
2.4 License Consideration. In full consideration of MDS's grant of the License,
ALL LINK LIVE shall pay, and/or has paid, to MDS, as a license fee ("License
Fee") the aggregate amount of One Million United States Dollars
(US$1,000,000.00), which is due and payable as follows:
 
(a)       A down payment of One Hundred and Twenty-Five Thousand United States
Dollars(US$125,000.00), all of which has been paid by ALL LINK LIVE (such
payment beingacknowledged by MDS); and
 
(b)       The sum of One Hundred and Twenty-Five Thousand United States Dollars
(US$125,000.00) due and payable as follows:
$25,000.00 due and payable upon execution of this Agreement $25,000.00 due and
payable on or before December 20th, 2007 $25,000.00 due and payable on or before
January 20th, 2008; The remaining balance due upon the delivery of video chat;
and
 
(c)       The balance of Seven Hundred Fifty Thousand United States Dollars
(US$750,000.00) to be paid monthly at a rate of 20% from Net Monthly Revenues
(as defined) collected in the month and which are due and payable within ten
days (10) following the close of the prior month, until the aggregate License
Fee obligation has been fulfilled.
 
It is understood and agreed that the payment of these monthly installments is
dependent upon ALL LINK LIVE generating sufficient Net Revenues to support such
monthly installments and ALL LINK LIVE is making no guarantee of such payments
should such Net Revenues fail to support such payments.
 
ARTICLE III.
UPDATES, ROYALTY AND ADMINISTRATION FEES
 
3.1           Updates and Upgrades. In consideration of the Royalty (as
defined), MDS and/or Espre shall provide and deliver to ALL LINK LIVE
significant Updates on a regular basis, and significant Upgrades no less often
than annually, beginning the first full calendar month following the receipt of
funds concerning ALL LINK LIVE'S first sale and/or license of the Software.
 
3.2           Royalty. In consideration of MDS's providing Updates and Upgrades
in accordance with Section 3.1 herein, ALL LINK LIVE shall pay to MDS, as a
royalty ("Royalty"), ten percent (10%) of the Net Revenues (as defined) derived
from the proceeds directly related to Video, Video Streaming and the use of the
MDS Video Player beginning the first full calendar month following the receipt
of funds concerning ALL LINK LIVE'S first sale or license of the Software, which
Royalty shall be due in payable on a monthly basis within ten (10) Business Days
following the close of each Month after receipt of the Updates and/or Updates as
described in Section 3.1 herein. ALL LINK LIVE shall have no obligation to pay
such Royalty unless and until MDS has performed in accordance with Section 3.1.


 
5

--------------------------------------------------------------------------------

 


3.3 Record Keeping System. ALL LINK LIVE shall establish and maintain, at its
own expense, bookkeeping, accounting, and record keeping systems, including the
preparation and retention of books and records. MDS shall have the right to
review a statement summarizing Gross Revenues receipts on a quarterly basis upon
ten (10) Business Days' prior written notice to ALL LINK LIVE. ALL LINK LIVE
shall provide a report to MDS of all persons or entities from which Gross
Revenues have been derived in the previous quarter.


ARTICLE IV.
WARRANTIES AND COVENANTS
 
4.1           Valid and Existing Authority. Each party does hereby warrant to
the other that, as of the date of this Agreement, this Agreement has been duly
and validly authorized and executed by it and is its valid and binding
obligation and that it has the legal right and authority to execute this
Agreement.
 
4.2           Force and Effect. MDS and ESPRE hereby jointly and severally
represent and warrant that, as of the date of this Agreement (a) the Licensed
Technology is valid and existing in full force and effect and (b) no Licensed
Technology is subject to any proceeding or outstanding decree, order, judgment,
settlement or other similar agreement or stipulation that restricts in any
manner the use, transfer or licensing thereof by MDS and ESPRE or would affect
the validity, use or enforceability of the Licensed Technology.
 
4.3           No Violation. MDS and ESPRE hereby jointly and severally represent
and warrant that, as of the date of this Agreement (a) the consummation of the
transactions contemplated by this Agreement will not result in the loss of, or
otherwise adversely affect, any ownership rights of MDS or ESPRE in the Licensed
Technology, or result in the breach or termination of any license, contract or
agreement to which MDS or ESPRE is a party with respect to the Licensed
Technology and (b) the consummation of the transactions contemplated by this
Agreement will not cause or obligate MDS or ESPRE to (i) grant to any Person any
rights or licenses with respect to the Licensed Technology, or (ii) pay any
royalties or other amounts with respect to the Licensed Technology in excess of
those being paid prior to the execution of this Agreement.
 
4.4           Infringement. MDS and ESPRE hereby jointly and severally represent
and warrant that, as of the date of this Agreement (a) no claim or allegation
has been made by any Person that the Licensed Technology or any part thereof
infringes upon any United States issued patent, trade secret or copyright of
such Person; (b) MDS and ESPRE know of no claim by any Person that the Licensed
Technology or any part thereof infringes upon any Person's patent, copyright,
trademark, trade secret, or any other intellectual property of such Person, or
of any applicable law or regulation; (c) there is no pending claim by MDS or
Espre against any Person for infringing or misappropriating the Licensed
Technology; (d) without limiting the foregoing, there is no pending claim by any
Person, other than MDS or ESPRE, against any Person for infringing or
misappropriating the Licensed Technology; and (e) ALL LINK LIVE'S use of the
Licensed Technology will not infringe upon the intellectual property rights of
any third party.
 
4.5           Ownership. MDS and ESPRE hereby jointly and severally represent
and warrant that, as of the date of this Agreement (a) MDS and/or ESPRE have
sole and exclusive right to develop, perform, use, create derivative works of,
operate, reproduce, market, sell, license, display, distribute, publish and
transmit the Licensed Technology; (b) MDS and ESPRE have all right, title and
interest to the Licensed Technology and that no other Person has any interest
in, or right or claim to, the Licensed Technology or any part thereof; (c) upon
the execution of this Agreement, MDS and ESPRE will have licensed to ALL LINK
LIVE sole and exclusive right to the Licensed Technology for the Business, such
that ALL LINK LIVE shall thereafter have sole and exclusive rights to perform,
reproduce, create derivative works of, develop, use, operate, market, sell,
license, display, publish, transmit and distribute the Licensed Technology for
the Business, free of all liens, options, pledges, security interests,
imperfections of title, encumbrances, or claims of infringement of the rights of
any Person, with full discretion to direct and derive the economic benefit of
the Licensed Technology's commercial exploitation; and (d) no current or former
employee, officer, and/or stockholder of MDS or ESPRE owns any rights to any
Licensed Technology.


 
6

--------------------------------------------------------------------------------

 


4.6           Registration. MDS and ESPRE hereby jointly and severally represent
and warrant that, as of the date of this Agreement, all necessary registration,
maintenance and renewal fees in connection with the Licensed Technology have
been paid and all necessary documents and certificates in connection with the
Licensed Technology have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of maintaining the Licensed Technology. MDS
and ESPRE further represent and warrant that they will take all reasonable and
necessary steps to insure that the Licensed Technology is fully protected under
the intellectual property laws of the countries in which this sub-license is
being granted and that it will maintain all such rights during the Term of this
Sub-License Agreement.
 
4.7           Quality. MDS and ESPRE hereby jointly and severally represent and
warrant that the Licensed Technology provided by MDS under this Agreement is,
and shall be, of a high grade, nature, and quality.
 
ARTICLE V.
TERM AND TERMINATION
 
5.1           Term. The term ("Term") of this Agreement, including the License,
is perpetual unless earlier terminated in accordance with this Agreement.
 
5.2           Termination by Insolvency.
 
 
(a)
ALL LINK LIVE. In the event ALL LINK LIVE liquidates; dissolves; shall be
adjudicated insolvent; files or has filed against it a petition in bankruptcy or
for reorganization which, if filed against it, has not been discharged within
ninety (90) days of filing; takes advantage of any insolvency act or proceeding,
including an assignment for the benefit of creditors; or commits any other act
of bankruptcy; provided, MDS may, in its sole discretion, elect to terminate or
continue this Agreement. If MDS elects to terminate this Agreement pursuant to
this Section 5.2(a), MDS shall be deemed to have non-exclusive ownership of the
Licensed Technology automatically, with no further action required by any party.



 
7

--------------------------------------------------------------------------------

 
 
 
(b)
MDS. In the event MDS liquidates; dissolves; shall be adjudicated insolvent;
files or has filed against it a petition in bankruptcy or for reorganization
which, if filed against it, has not been discharged within ninety (90) days of
filing; takes advantage of any insolvency act or proceeding, including an
assignment for the benefit of creditors; and/or commits any other act of
bankruptcy, ALL LINK LIVE may, in its sole discretion, elect to terminate or
continue this Agreement. If ALL LINK LIVE elects to terminate this Agreement
pursuant to this Section 5.2(b). ALL LINK LIVE shall be deemed to have
non-exclusive ownership of the Licensed Technology automatically, with no
further action required by any party.

 
5.3            Termination by Mutual Consent; Termination by ALL LINK LIVE. This
Agreement and the transactions contemplated hereby may be terminated at any time
by mutual written agreement of ALL LINK LIVE and MDS. ALL LINK LIVE may
unilaterally terminate this Agreement at any time upon providing MDS written
notice in which case all further obligations thereunder by ALL LINK LIVE shall
terminate.
 
5.4            Termination of Article III. MDS may terminate Article III of this
Agreement by delivery of written notice to ALL LINK LIVE, if ALL LINK LIVE shall
materially breach the provisions of Article III of this Agreement and such
breach continues uncured for at least thirty (30) days after written notice
thereof provided that such a breach is curable during such period. If such
breach is not capable of being cured within such thirty (30) day period, ALL
LINK LIVE need only take reasonable steps to initiate such cure during such
period. ALL LINK LIVE may terminate Article III of this Agreement at any time by
delivering written notice to MDS; provided, however, that ALL LINK LIVE shall
pay MDS the Royalty for the month subsequent to the delivery of such notice and
MDS shall provide the Update and/or Upgrade for such month. The parties hereto
acknowledge and agree that, notwithstanding termination of Article III pursuant
to this Section 5.4, the remaining terms and conditions of this Agreement,
including, without limitation, the License, shall continue in full force and
effect.
 
5.5            Continuing Obligations. All obligations of MDS, ESPRE and ALL
LINK LIVE which expressly or by their nature survive the expiration or
termination of this Agreement (for example, the restrictive covenants provided
for in Article VI) shall continue in full force and effect, subsequent to and
notwithstanding this Agreement's termination and until they are satisfied in
full or by their nature expire. The warranties and covenants contained in
Article IV shall survive any termination of this Agreement.
 
ARTICLE VI.
RESTRICTIVE COVENANTS
 
6.1           Confidentiality.
 
 
(a)
Each party agrees, acknowledges and covenants that (i) the technical data,
methods, processes, Source Code and other information relating to the Licensed
Technology, the Licensed Technology Derivative Work, the Documentation, and the
Software, and/or (ii) any other information that is marked "Confidential" (in
either case, whether oral, written or in machine-readable form) disclosed
pursuant to the provisions of this Agreement (collectively, the "Confidential
Information") may contain valuable trade secrets and other proprietary
information and that any unauthorized use or disclosure of such Confidential
Information would irreparably injure the disclosing party, which injury cannot
be remedied solely by the payment of monetary damages. Each party shall hold in
strict confidence and not disclose, reproduce or use the Confidential
Information except as expressly provided for in this Agreement and/or with the
exception of information (A) to the extent necessary, conveyed by ALL LINK LIVE
to purchasers and/or licensees of the Software; (B) to the extent necessary,
conveyed by ALL LINK LIVE to Contractors; (C) which is already in the public
domain at the time of disclosure; (D) after disclosure becomes a part of the
public domain by publication other than by the receiving party in violation of
this Agreement or any other confidentiality agreement to which the disclosing
party is a party; (E) is received from a third party who did not require such
information to be held in confidence and who did not acquire, directly or
indirectly through one or more intermediaries, such information under any
obligation of confidence; and/or (F) is agreed to by the disclosing party in
writing in advance of such publication or reproduction.



 
8

--------------------------------------------------------------------------------

 
 
 
(b)
Each party shall use all commercially reasonable efforts to prevent unauthorized
use and disclosure of the Confidential Information by third parties, including
any Contractor. Each party may disclose the Confidential Information only to its
employees and to any Contractor; provided, those persons to whom a disclosure is
made must need to know such Confidential Information and those persons have been
informed of the existence of this provision and have agreed to comply herewith.

 
 
(c)
Each party shall cooperate fully with the other in any action or proceeding,
whereby a disclosing party seeks to prevent or restrain any unauthorized use of
the Confidential Information or to seek damages therefore. The provisions of
this Agreement shall not limit any rights which a party may have under any other
confidentiality agreement, whether in force before or after this Agreement.

 
6.2           Disclosure of Terms of Agreement; Press Release. Each party agrees
that the terms and conditions of this Agreement shall be treated as Confidential
Information, provided, that each party may disclose the terms and conditions of
this Agreement (a) to the extent required by any court or other governmental
body or as otherwise required by law, provided, that such party has first
notified the other party immediately upon learning of the possibility of any
such requirement and has given the other party a reasonable opportunity (and
cooperated with the other party) to contest or limit the scope of such required
disclosure (including application for a protective order); (b) to the extent
required by the applicable securities laws, including, without limitation,
requirements to file a copy of this Agreement (redacted to the extent reasonably
permitted by applicable law) or to disclose information regarding the provisions
hereof or performance hereunder; (c) to legal counsel; (d) in confidence, to
accountants, banks and financing sources and their advisors; and (e) in
confidence in connection with the enforcement of this Agreement or any rights
hereunder. In furtherance of the foregoing, to the extent that the parties wish
to issue a press release relative to their relationship, the parties shall
mutually agree to the content and delivery of any such press release and any
such press release may not be executed without the written consent of the other
party.


 
9

--------------------------------------------------------------------------------

 


6.3           Non-Competition. During the Term hereof, neither MDS nor ESPRE nor
its principals shall act, either individually or in partnership, or jointly or
in conjunction with, any other Person as principal, agent, stockholder, officer,
director, manager, employee, consultant, independent contractor, owner, member,
partner, holder, advisor, or in any other manner whatsoever, directly or
indirectly, carry on or be engaged in or be concerned with or interested in or
advise, manage, own, participate in, encourage, support, lend money to,
guarantee the debts or obligations of or permit MDS's or ESPRE's name to be used
or employed by any Person engaged in or concerned with or interested in a
business the same as, or similar to, the Business.
 
6.4           Non-Solicitation. During the Term, neither MDS nor ESPRE shall (i)
contact, for the purpose of competitive business solicitation, any Person who is
a supplier, employee, customer or client of ALL LINK LIVE or an Affiliate of ALL
LINK LIVE, or (ii) contact any contractor, employee or executive of ALL LINK
LIVE or an Affiliate of ALL LINK LIVE for the purpose of offering him or her
employment with any Person other than ALL LINK LIVE.
 
6.5           Remedies. MDS, ESPRE and ALL LINK LIVE agree that compliance with
the covenants contained in Sections 6.1, 6.2, 6.3, and 6.4 are necessary to
protect the goodwill and proprietary interest of MDS, ESPRE and ALL LINK LIVE
and that a breach of the agreements contained in such sections would result in
irreparable continuing damages for which there will be no adequate remedy at
law; and, in the event of any breach of such agreements, the wronged party shall
be entitled to the issuance by any court of competent jurisdiction of an
injunction in favor of the wronged party enjoining such breach or violation of
the covenants or agreements contained therein and such other and further relief,
including damages, as may be proper; provided, that no request for or receipt of
any injunction shall be considered an election of remedy or waiver of any rights
or any other remedy the wronged party may have against the breaching party,
either at law or in equity. To the extent that any provision contained in
Sections 6.1, 6.2, 6.3, and/or 6.4 are deemed unenforceable by virtue of their
scope, but could be enforceable by reducing any or all thereof, MDS, ESPRE and
ALL LINK LIVE agree that the same shall be enforced to the fullest extent
permissible under the laws and public policies applied in the jurisdiction in
which enforcement is sought. The parties agree that any period in which a breach
of a covenant occurs shall not count toward the applicable restrictive period of
each such covenant.
 
6.6           Attorneys' Fees. In the event suit is brought by ALL LINK LIVE to
enforce any provision of Article VI of this Agreement, each Party shall be
responsible for all reasonable costs and attorneys' fees incurred by each Party.
 
ARTICLE VII.
TRANSFER
 
7.1           Transfer Restricted. This Agreement, the Licensed Technology, the
Licensed Technology Derivative Work, the Documentation, the Software, and/or the
License granted pursuant to this Agreement (or any interest therein) may not be
Transferred without the prior written approval of the non-transferring party,
which approval shall not be unreasonably or untimely withheld; provided,
however, that a Transfer to an Affiliate shall not require any such approval
from the non-transferring party. All other Transfers without such approval shall
constitute a breach hereof and convey no rights to or interests in any of them.



 
10

--------------------------------------------------------------------------------

 


7.2           Effect of Consent to Transfer. A party's consent to a Transfer of
this Agreement, subject to the restrictions contained herein, shall not
constitute a waiver of any claims that party may otherwise have against the
transferor, nor shall it be deemed a waiver of that party's rights to demand
exact compliance with any of the terms or conditions of this Agreement by the
transferee.
 
ARTICLE VIII.
INDEMNIFICATION
 
8.1           MDS/ESPRE's Indemnity. MDS and ESPRE each agree to indemnify and
hold ALL LINK LIVE harmless from and against any legal costs and expenses
(including reasonable attorneys' fees and court costs), as well as monetary
damages, incurred by ALL LINK LIVE based upon, arising out of or in respect of
(a) any breach by MDS or ESPRE of the terms and conditions of this Agreement,
(b) any third-party claim asserting that the License granted by MDS to ALL LINK
LIVE hereunder is invalid or unenforceable; (c) any third-party claim arising as
a result of any breach by MDS or ESPRE of its representations and/or warranties
set forth herein; and/or (d) any third-party claim asserting that ALL LINK
LIVE'S use of the Licensed Technology (excluding Licensed Technology Derivative
Work) infringes upon the copyrights, trade secrets, trademark rights, and/or any
other intellectual property rights owned by any third party. ALL LINK LIVE shall
provide MDS prompt written notice of the assertion of any such claim. MDS and
ESPRE shall be relieved of such indemnity obligation if ALL LINK LIVE fails to
provide MDS with reasonable cooperation and assistance (consistent with ALL LINK
LIVE'S confidentiality obligations and preservation of attorney-client, work
product and other such privileges) with respect to such claim; or fails to offer
MDS the right to select counsel and to control the defense and/or settlement of
any such claim. If MDS elects to control the defense and/or settlement of any
such claim, ALL LINK LIVE shall have the right to participate in any such action
or proceeding at its own expense with counsel of its own choosing. ALL LINK LIVE
covenants that it shall not agree to the settlement of any such claim, action or
proceeding without MDS's prior written consent (which consent shall not be
unreasonably withheld or delayed). THIS SECTION 8.1 STATES MDS'S AND ESPRE'S
ENTIRE OBLIGATION AND LIABILITY TO ALL LINK LIVE WITH RESPECT TO ANY CLAIM
REGARDING ALLEGED INFRINGEMENT OR MISAPPROPRIATION OF THE INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY.
 
8.2           ALL LINK LIVE'S Indemnity. Except to the extent that MDS is
responsible for a claim under Section 8.1 above, ALL LINK LIVE shall indemnify
and hold MDS and ESPRE harmless from and against any legal costs and expenses
(including reasonable attorneys' fees and court costs), as well as monetary
damages, incurred by MDS and ESPRE based upon, arising out of or in respect of
(a) any breach by ALL LINK LIVE of the terms and conditions of this Agreement
and (b) any third-party claim asserting that ALL LINK LIVE'S use of the Licensed
Technology for its Business, the Documentation, the Licensed Technology
Derivative Work, and/or the Software infringes upon the patents, copyrights,
trade secrets, trademark and/or any other intellectual property rights owned by
any third party. MDS shall provide ALL LINK LIVE prompt written notice of the
assertion of any such claim. ALL LINK LIVE shall be relieved of such indemnity
obligation if MDS fails to provide ALL LINK LIVE with reasonable cooperation and
assistance (consistent with MDS's confidentiality obligations and preservation
of attorney-client, work product and other such privileges) with respect to such
claim; or fails to offer ALL LINK LIVE the right to select counsel and to
control the defense and/or settlement of any such claim. If ALL LINK LIVE elects
to control the defense and/or settlement of any such claim, MDS shall have the
right to participate in any such action or proceeding at its own expense with
counsel of its own choosing. MDS covenants that it shall not agree to the
settlement of any such claim, action or proceeding without ALL LINK LIVE'S prior
written consent (which consent shall not be unreasonably withheld or delayed).
Except as set forth in this Section 8.2. ALL LINK LIVE shall have no obligation
to indemnify or hold MDS harmless with respect to any claim of infringement of
the intellectual property rights of any third party. THIS SECTION 8.2 STATES ALL
LINK LIVE'S ENTIRE OBLIGATION AND LIABILITY TO MDS WITH RESPECT TO ANY CLAIM
REGARDING ALLEGED INFRINGEMENT OR MISAPPROPRIATION OF THE INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY.


 
11

--------------------------------------------------------------------------------

 


8.3 Third-Party Claims. In the event that any third party claims that either
party's use of the Licensed Technology, the Documentation, the Licensed
Technology Derivative Work or the Software infringes upon any patent, copyright,
trade secret, trademark, and/or any other intellectual property right of such
third party, each party shall reasonably cooperate and consult with the other
party in a manner consistent with such party's confidentiality obligation and
preservation of attorney-client, work product and other privileges, regarding
the other party's review of such claim and/or efforts to resolve such matter. It
is understood that each party's obligations under this section are in addition
to, and neither expand or limit, either party's respective indemnity obligations
set forth in Section 8.1 and Section 8.2 above, as the case may be.
 
ARTICLE LX.
ADDITIONAL PROVISIONS
 
9.1           Independent Contractor. This Agreement does not constitute any
party as the partner, joint venturer, employee, agent or legal representative of
the other party for any purpose whatsoever. MDS and ESPRE have been granted any
right nor authority to assume or create any obligation or responsibility,
express or implied, on behalf of or in the name of ALL LINK LIVE or to bind ALL
LINK LIVE in any manner. At all times, each party, in fulfilling its obligations
pursuant to this Agreement, shall be acting as an independent contractor.
Subject to Article VIII each party hereby indemnifies and agrees to hold the
other party harmless from any liability which may be asserted against the other
by any third parties as the result of any act or failure to act by the first
party in connection with its duties and obligations hereunder.
 
9.2           Notices. All notices or correspondence required hereunder shall be
deemed given if made in writing and delivered personally, sent by telefacsimile
or comparable electronic system, sent by registered mail or certified mail,
return receipt requested, or sent by national courier, to the parties at the
following addresses, or at such other addresses as shall be specified by like
notice:


 
12

--------------------------------------------------------------------------------

 
 
If to MDS:
MDS Solutions, Inc.
 
1701 Legacy Drive, Suite 2000
 
Frisco, Texas 75034
 
Attn: Michael D. Shell, President and CEO
 
Fax: (214) 618-9001
 
E-mail: mike.shell@mediadistributionsolutions.com
       
If to ALL LINK LIVE:
ALL LINK LIVE, INC.
 
2 West Rd.
 
South Salem, NY 15901
 
Attn: Chris Wilson
 
Fax: (914) 763-8359
 
E-mail: DRWILSON99@aol.com
       
If to ESPRE SOLUTIONS, INC.
ESPRE SOLUTIONS, INC.
 
5700 West Piano Parkway, Suite 2600
 
Piano, Texas 75093
 
Attn: Pete Ianace, President and CEO
 
Fax: (214) 254-3709
 
E-mail: pete@espresolutions.com

 
Any notice given by personal delivery or telefacsimile or comparable electronic
system shall be effective one (1) Business Day after such delivery or
transmission. Any notice given by mail shall be effective three (3) Business
Days after deposit in the mail. Any notice given by national courier shall be
effective upon the Business Day after the specific delivery time requested.
 
9.3           Force Majeure. Subject only to either party's right to terminate
this Agreement as provided herein, no party's failure to perform shall be deemed
to be a breach or default under this Agreement or shall give rise to liability
to any other party, where such failure is attributable to fire, flood, strike,
accident, explosion, riot, rebellion, war or other civil disorder, interruption
or delay in transportation, shortage of raw materials, prohibition or
restriction on import or export, acts of God or government (including, without
limitation, laws, regulations and restrictions of all kinds), or any other
causes or contingencies of any character (other than lack of funds) beyond the
reasonable control of the party whose performance is prevented or hindered
thereby. The term of this Agreement shall be extended for the period equal to
the length of time that a party's failure to perform has been caused solely by a
force majeure.
 
9.4           Entire Agreement; Modifications. This Agreement constitutes the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes all prior proposals, negotiations, communications,
representations, written or oral agreements and understandings between the
parties with respect to the subject matter hereof. No current or former
employee, officer, and/or stockholder of MDS or ESPRE has any other agreement or
arrangement with ALL LINK LIVE. Notwithstanding the foregoing sentence, the
representations, warranties, covenants, terms, conditions, provisions,
obligations, rights, and/or responsibilities of the parties hereto. No
modification of any term or provision of this Agreement shall be enforceable
unless embodied in writing executed by all parties to this Agreement.


 
13

--------------------------------------------------------------------------------

 
 
9.5           Severability. Subject to the provisions of Section 6.5, in the
event that any one or more of the provisions contained in this Agreement or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality or enforceability of the remaining provisions of this
Agreement and any other application thereof shall not in any way be affected or
impaired thereby; provided, however, that to the extent permitted by applicable
law, any invalid, illegal or unenforceable provision may be considered for the
purpose of determining the intent of the parties in connection with the other
provisions of this Agreement, and such latter provision as determined to be
valid, legal or enforceable shall bind the parties hereto.
 
9.6           Waivers. The waiver by any party hereto of any of its rights or
breaches of the other parties under this Agreement in a particular instance
shall not be construed as a waiver of the same or different rights or breaches
in subsequent instances. All remedies, rights, undertakings and obligations
hereunder shall be cumulative, and none shall operate as a limitation of any
other remedy, right, undertaking or obligation thereof.
 
9.7           Successors and Assigns. The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
permitted successors and assigns.
 
9.8           Governing Law; Severability; Venue; Fees. This Agreement shall be
governed by and construed in accordance with, the laws of the State of Texas.
Any legal action brought to enforce or construe this Agreement shall be brought
in the courts located in Collin County, Texas, and the parties hereby agree to
the jurisdiction of such courts and agree that they will not invoke the doctrine
of forum non conveniens or other similar defenses. Except with regard to Article
VI, which is governed by Section 6.7. in the event of a dispute under the terms,
provisions, covenants or duties contained in this Agreement, the resolution of
which requires any litigation in any court, the prevailing party shall be
entitled to its or their, as the case may be, costs, including, without
limitation, reasonable attorneys' fees.
 
9.9           Headings. The section headings contained in this Agreement are for
reference only and shall not be considered as substantial parts of this
Agreement. The use of the singular or plural form in this Agreement shall
include the other form; and the use of the masculine, feminine or neuter gender
shall include the other gender.
 
9.10         Terms and Words. All terms and words used in this Agreement,
regardless of numbers and genders in which they are used, shall be deemed to
include singular or plural and all genders as the context or sense of this
Agreement or any section or clause herein may require.
 
9.11         Taxes and Duties. ALL LINK LIVE shall pay any and all taxes and
duties, arising under this Agreement, with the exception of income taxes
applicable to MDS or ESPRE.
 
9.12         Expenses. Except as otherwise set forth herein, each party shall be
solely responsible for all expenses incurred by it in its performance of this
Agreement.
 
9.13         Counterparts; Facsimile Signatures. This Agreement may be executed
in counterparts, all of which together shall constitute an agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.


 
14

--------------------------------------------------------------------------------

 


The parties hereto shall become bound only upon affixing all parties' signature
hereto. Facsimile signatures of the parties hereto shall be binding.
 
9.14         Recitals. The recitals first set forth above are incorporated in
this Agreement as if they had been fully set forth herein.
 
9.15         Mutual Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of authorship of the
provisions of this Agreement.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Intellectual
Property License Agreement to be executed and delivered by its duly authorized
officers on the day and year first above written.
 

 
MEDIA DISTRIBUTION SOLUTIONS, LLC
                   
By:
/s/ Michael D. Shell    
Title:
President and CEO
                   
ALL LINK LIVE, INC.
                   
By:
/s/ Illegible    
Title:
President
                   
ESPRE SOLUTIONS, INC.
                   
By:
/s/ Peter Ianace    
Title:
CEO
 



 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
16

--------------------------------------------------------------------------------